Citation Nr: 1135368	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the left thumb.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of status-post removal of a cyst from the left shoulder.

4.  Entitlement to service connection for low back disorder.

5.  Entitlement to service connection for status post inguinal hernia.

6.  Entitlement to service connection for a prostate disorder due to exposure to Agent Orange (AO).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961 and from January 1963 to April 1981.  He has been awarded the Combat Infantryman Badge and served in the Republic of Vietnam during the Vietnam era.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in April 2011; a transcript of the hearing is of record.  At this hearing, the Veteran withdrew the issues of entitlement to service connection for hypertension, for fatigue, for right-side pain, for joint pain of the hands and feet, for ingrown toenails, for muscle pain, for a foot disorder, for chronic cough, for weight loss, and for disability caused by exposure to asbestos, AO and radiation.  Consequently, these issues are no longer part of the Veteran's appeal.  38 C.F.R. § 20.204 (2010).

Private treatment records dated through January2011 were added to the claims file after the July 2009 statement of the case along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  

The issues of service connection for residuals of a fracture of the left thumb, headaches, residuals of status-post cyst removal from the left shoulder, a low back disability, and a prostate disorder due to AO are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for status-post inguinal hernia; and he has otherwise been assisted in the development of his claim.

2.  The initial evidence on file of an inguinal hernia was a number of years after final service discharge.  

3.  The Veteran does not have a status-post inguinal hernia due to service.


CONCLUSION OF LAW

The criteria for service connection for status-post inguinal hernia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the United States Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in November 2007, prior to adjudication, which informed him of the requirements to establish entitlement to service connection.  
In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after receipt of the letter.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the November 2007 letter on how disability ratings and effective dates are established, if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

With respect to the issue of service connection for status-post inguinal hernia, no nexus opinion is on file.  However, no nexus opinion is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence in this case does not include a diagnosis of inguinal hernia until several years after service discharge, and the Veteran testified in April 2011 that he did not have a hernia until 2000 and that he has not been told that his inguinal hernia is due to service.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary." See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2011 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

Analysis of the Claim

The Veteran seeks service connection for status-post inguinal hernia.  He has contended, including at his April 2011 hearing, that he initially had surgery for an inguinal hernia in 2000 and that he has not been told by a physician that his inguinal hernia was due to service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); "(2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, a veteran, the Court held that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Because there is no evidence of an inguinal hernia until a number of years after final service discharge and because there is no nexus opinion on file in support of the claim, the preponderance of the evidence is against the claim and the appeal will be denied.

The Veteran's service treatment records do not reveal any complaints or diagnosis of, or treatment for, a hernia.  

When examined by VA in June 1981, the Veteran did not have a hernia.

According to May 2001 records from Southside Regional Medical Center, the Veteran underwent right inguinal hernia repair, which he also had done approximately a year earlier.

The Veteran testified at his hearing in April 2011 that he initially had a right inguinal hernia repair in 2000, with a second repair in 2001; that he had not been told by a physician that his hernia was due to service; and that the records for his 2000 hernia repair, which were not on file, would not link his hernia to service.

There is no evidence in service of an inguinal hernia.  The Veteran is not competent to report that he has a current inguinal hernia repair due to service.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert, 21 Vet. App. at 462.

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran is a combat Veteran.  As noted above, although 38 U.S.C. § 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service.  See Libertine, 9 Vet. App. at 524; Caluza, 7 Vet. App. at 507; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Moreover, the Veteran has not contended that his inguinal hernia is related to combat.  Consequently, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

In this case, there is no evidence of an inguinal hernia until a number of years after final service discharge and no nexus opinion on file in favor of the claim.  Additionally, the Veteran has testified that he has not been told by a physician that his inguinal hernia is due to service.  Consequently, even the Veteran's hearing testimony does not link his post-service status post right inguinal hernia repairs to service.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for status-post inguinal hernia is denied.


REMAND

Although there is evidence of a thumb fracture in service in 1969, VA examination in June 1981 did not show any disability of the thumb.  However, the Veteran contends that this injury has caused impairment of the left wrist.  There is no nexus opinion on file on whether the Veteran currently has a left wrist disorder due to the left thumb fracture incurred in service.  

Although the Veteran had low back problems in service, with lumbosacral strain diagnosed in June 1972 and low back muscle strain diagnosed in June 1994, there is no nexus medical opinion on file on whether the Veteran currently has a low back disorder due to service.
  
Although the Veteran testified in April 2011 that he has had intermittent headaches since service, there is no nexus medical opinion on file on whether the Veteran currently has headaches due to service.

Although the Veteran complained of left shoulder disorder in service, and he testified that he has a left shoulder disorder related to the removal of a cyst from the shoulder in service, there is also no nexus medical opinion on file on whether the Veteran currently has residuals of a cyst removal from the left shoulder that is related to service.

The recent evidence shows treatment for prostate problems, and the Veteran has testified that he has a prostate disorder related to his service exposure to AO.  The Veteran had service in Vietnam during the Vietnam era and, therefore, he is presumed to have been exposed to herbicides like Agent Orange.  See 38 U.S.C.A. § 1116(f)(West 2002); 38 C.F.R. § 3.307 (2010).

Although there are certain disabilities, to include prostate cancer, that are presumed incurred in service as a result of exposure to Agent Orange for veterans, the disability at issue is not included on the list of presumptive diseases enumerated by the Secretary pursuant to the applicable statute.  38 C.F.R. §§ 3.307, 3.309(e) (2010).  

Notwithstanding the presumption provisions, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  However, there is no nexus medical opinion on file as to whether the Veteran currently has a prostate disorder due to in-service exposure to AO.

Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the issues of service connection for residuals of a fracture of the left thumb, for low back disorder, for headaches, for a status-post cyst removal from the left shoulder, and for a prostate disorder due to exposure to AO.  
VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).  Prior to examination, the Veteran should be asked to identify healthcare providers and provide authorization for release of records.

Consequently, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran and his representative asking the Veteran to identify VA and private healthcare providers who may have treated him for any of the claimed disorders and to sign authorization for release of records not already associated with the claims file.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken and provide them an opportunity to submit copies of the outstanding medical records.  

2.  After completion of 1 above, arrange for a VA orthopedic examination of the Veteran to determine the nature and etiology of any current residuals of a fracture of the left thumb, to include a left wrist disorder, of any current residuals of the removal of a cyst from the left shoulder, and of any current low back disorder.  The claims file must be made available to and reviewed by the examiner prior to the examination so that pertinent aspects of the Veteran's medical history must be reviewed.  All appropriate tests and studies (to include radiological/neurological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any current residuals of a fracture of the left thumb, to include a left wrist disorder, of any current residuals of the removal of a cyst from the left shoulder, and of any current low back disorder.  With respect to each such disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder (1) was incurred in or is otherwise related to the Veteran's military service from September 11, 1958 or from January 29, 1963 to April 30, 1981, (2) had its onset within one year after service discharge, if arthritis is found, or (3) is due to an intervening event.  The examiner should indicate whether any such disorder(s) clearly and unmistakably preexisted the Veteran's second period of service; and, if so, whether any such disorder increased in severity during the second period of service; and, if so, whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completion of 1 above, arrange for a VA neurological examination of the Veteran to determine the nature and etiology of any current headache disorder.  The claims file must be made available to and reviewed by the examiner prior to the examination so that pertinent aspects of the Veteran's medical history must be reviewed.  All appropriate tests and studies (to include radiological/neurological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any current headache disorder found.  With respect to such disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder (1) was incurred in or is otherwise related to the Veteran's military service from September 11, 1958 or from January 29, 1963 to April 30, 1981, (2) had its onset within one year after service discharge, if migraines are diagnosed, or (3) is due to an intervening event.  The examiner should indicate whether any such disorder(s) clearly and unmistakably preexisted the Veteran's second period of service; and, if so, whether any such disorder increased in severity during the second period of service; and, if so, whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of 1 above, arrange for a VA genitourinary examination of the Veteran to determine the nature and etiology of any current prostate disorder.  The claims file must be made available to and reviewed by the examiner prior to the examination so that pertinent aspects of the Veteran's medical history must be reviewed.  All appropriate tests and studies, deemed necessary, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any current prostate disorder found.  With respect to such disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder was incurred in or is otherwise related to the Veteran's military service from September 11, 1958 or from January 29, 1963 to April 30, 1981, to include as due to exposure to herbicides (AO).  The examiner should indicate whether any such disorder(s) clearly and unmistakably preexisted the Veteran's second period of service; and, if so, whether any such disorder increased in severity during the second period of service; and, if so, whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  Notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the aforementioned examinations, associate with the claims file documentation which shows that notice of the scheduling the examination(s) was sent to the Veteran's last known address of record.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Thereafter, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

7.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to the final disposition of the unresolved issues.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of  s Affairs


